Citation Nr: 1744934	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This case was last before the Board in December 2016 where, in pertinent part, it was remanded for the RO to adjudicate the TDIU claim in light of the Board's award of service connection for depression.  That action has been completed and the case has been returned to the Board for further appellate review.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that due to his service connected disabilities, he is unable to secure or substantially follow gainful employment.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  

However, where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2016).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  Id.

The Veteran's service-connected disabilities are currently rated at a total of 60 percent, with a disability rating of 40 percent for vagotomy with pyloroplasty for ulcer disease, a 30 percent disability rating for depression, and 10 percent rating for scars, residual epigastric hernia.  As such, the Veteran's disability ratings do not meet the schedular requirements for TDIU.

As noted above, the Veteran asserts that he is unable to secure and follow a substantially gainful occupation.  In his initial application for TDIU, the Veteran stated that he had been hospitalized twice due to his service-connected ulcers.  Since then, the Veteran has subsequently been service-connected for major depression.  He was hospitalized in January 2012 for depression and anxiety.

In a December 2012 VA examination for the Veteran's depression, the examiner concluded that the "Veteran's diagnosed mental disorder of depressive disorder does not interfere with his ability to sustain full-time employment."

In a March 2013 VA examination for the Veteran's service-connected ulcers, he reported that he stopped working full-time at the hardware store he owns.  He stated that his sister operates it, "and that he helps her once in a while."  The examiner noted the following symptoms: abdominal pain occurs at least monthly and only partially relieved by standard ulcer therapy; nausea, mild; post gastrectomy syndrome, moderate, with characteristic mild circulatory problems after meals but with weight loss and diarrhea; vagotomy with pyloroplasty.  The examiner concluded that the Veteran's stomach conditions do not impact ability to work or interfere with his ability to sustain a full time employment.

In December 2013 VA examination for his service-connected depression, the veteran reported that he had a high school education and attended college for four years, taking business classes at night, but did not complete a degree.  He stated he had been working part-time in the hardware store he owned for the past two years.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. 

In August 2014, the Veteran's physician wrote an opinion regarding the Veteran's mental health disability.  He described  the Veteran as "progressively deteriorating in all areas of function with severe occupational impairment, with deficiencies in work due to such symptom as suicidal ideation, obsession rituals, near continuous panic, depression, affecting the ability to function independently, appropriately and effective; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including to work at a continued pace of life setting), inability to establish and maintain effective relationships." 

In October 2014 the Veteran submitted a statement.  He wrote that his stomach ulcer began in service and "has been cruel and painful for me for all of these years. I was hospitalized many times for bleeding everywhere and this started all of the suffering that I have been experiencing all these years." He has required blood transfusions, hospitalizations, and surgery to remove a hernia he acquired as a result straining to vomit because of his chronic ulcer condition.  He wrote, "I cannot perform my job since the surgery and scar prevent me from doing so." He related that he is always being dragged down by the symptoms of this illness, which still causes dizziness, nausea, diarrhea, and vomiting, along with his bad anxiety and depression.  I am always working hard to move forward, but I can no longer work, because my condition is preventing me from doing so."

In sum, the Board finds there is very plausible evidence which suggests that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  This is especially evident in light of the fact that the Veteran's prior full-time employment was as a salesman in his own hardware store, and he has been unable to work full-time since 2008.  Therefore, the claim must be referred to the Director of Compensation Service for extraschedular approval.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Once the issue on appeal has returned from the Director, Compensation Service, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


